      Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 1 of 50




 1                                                           The Honorable Robert S. Lasnik

 2
 3

 4
 5

 6
                           UNITED STATES DISTRICT COURT
 7                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 8
     UNIVERSAL LIFE CHURCH MONASTERY
 9   STOREHOUSE, a Washington non-profit           Case No. 2:19-cv-00301-RSL
     corporation,
10                                                 DEFENDANT AMERICAN
                                      Plaintiff,   MARRIAGE MINISTRIES’ FIRST SET
11                                                 OF INTERROGATORIES AND
           v.                                      REQUESTS FOR PRODUCTION OF
12                                                 DOCUMENTS TO PLAINTIFF
     MAURICE KING; LEWIS KING; GLEN
13   YOSHIOKA; DYLAN WALL; SARA WHITE;             WITH PLAINTIFF’S RESPONSES
     and AMERICAN MARRIAGE MINISTRIES, a           THERETO
14   Washington non-profit corporation,

15                                Defendants.

16   AMERICAN MARRIAGE MINISTRIES, a
17                       Counter-Claimant and
                          Third-Party Plaintiff,
18         v.
19   UNIVERSAL LIFE CHURCH MONASTERY
     STOREHOUSE; UNIVERSAL LIFE CHURCH
20   MONASTERY STOREHOUSE, INC.,
21                     Counter-Defendant and
                       Third-Party Defendant.
22

23
     //
24
     //
25
     //
26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                      FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS – WITH PLAINTIFF’S RESPONSES THERETO              SEATTLE, WASHINGTON 98101‐3292
                                                               PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                               EXHIBIT 1
                                                                                               Page 1 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 2 of 50




1    TO:     Plaintiff Universal Life Church Monastery Storehouse; and its
             counsel of record, Michael P. Matesky, II, Matesky Law LLC
2            1001 4th Ave., Suite 3200, Seattle, WA 98154; Michael B. Galletch,
             Puget Sound Business & Litigation PLLC, 411 University Street, Suite 1200,
3            Seattle, WA 98101
4
             Pursuant to Federal Rules of Civil Procedure 26, 33, and 34, Defendant, Counter-Claimant
5
     (“AMM”) requests that Plaintiff and Counter-Defendant Universal Life Church Monastery
6
     Storehouse (referred to herein as “ULC”) respond in writing, under oath, to the following
7
     Interrogatories and Requests for Production (“Requests”) and produce for inspection and/or
8
     copying each of the items, documents, and/or things falling within the categories set forth below
9
     within thirty (30) days of service of these Requests. ULC’s responses, as well as the documents,
10
     items, and/or things requested in these Requests shall be produced to Foster Pepper PLLC, 1111
11
     Third Ave, Suite 3000, Seattle, WA 98110.
12
                                                DEFINITIONS
13
             As used in these Requests, the following definitions shall apply unless otherwise noted:
14
             1.      “AMM” means American Marriage Ministries, or any predecessors or successors
15
     in interest, all parents, subsidiaries, sisters, affiliates, and divisions, as well as current and former
16
     assigns, agents, employees, officers, directors, partners, attorneys, and any other persons or
17
     entities acting or purporting to act on behalf of any of them.
18
             2.      “And” & “Or.” The words “and” and “or” should not be interpreted to exclude any
19
     information from any answer or response. Both words should therefore be interpreted to mean
20
     “and/or” when necessary to prevent such exclusion.
21
             3.      “COMMUNICATION(S)” means any form of information exchange, or attempted
22
     exchange, including but not limited to written, oral, or electronic exchanges; exchanges by letter,
23
     telephone, facsimile, email, face-to-face conversation, meeting or conference; any exchange
24
     whether or not written, taped, or recorded; any exchange without limit to the time, place, or
25
     circumstances of its occurrence; and/or any other transmittal of information by any media by any
26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                    FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                              1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 1                        SEATTLE, WASHINGTON 98101‐3292
                                                                             PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                            EXHIBIT 1
                                                                                                            Page 2 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 3 of 50




 1   manner.

 2          4.      “DOCUMENT(S)” means any form of writing and includes without limitation: the
 3   original or a copy as well as drafts and all versions of all writings and recordings; material that is

 4   stored, compiled, or organized by means of any electronic, magnetic, optical, or mechanical
 5   device such as by handwriting, typewriting, printing, photostating, or filming; agreements,

 6   analytical data, art work, audio recordings, books, bulletins, calendars, computer tapes, computer
 7   storage media, contracts, correspondence, diagrams, diaries, drawings, email, facsimiles, forms,

 8   interoffice communications, keypunch cards, letters, memoranda, messages, notes, papers,
 9   photographs, pictures, pleadings, proposals, reports, studies, surveys, sketches, telexes, telegrams,

10   telecopies, telegraphs, telex communications, video recordings, and worksheets; and any writing

11   or recording prepared on or with any other physical objects.
12          5.      “EVIDENCE” includes facts, the identity of all persons with knowledge,

13   testimony of witnesses, documents, material objects, sounds, recordings, or other things presented

14   to the senses that are offered to prove the existence or nonexistence of a fact.

15          6.      “IDENTIFY” means: (a) when used in reference to a natural person, state his or

16   her full name, address, and telephone number; (b) when used in reference to a corporate, state its

17   full corporate name, any names under which it does business, and its place of incorporation;

18   (c) when used in reference to a partnership, state its full name, any name under which it does

19   business, the place or any certificate of partnership (or other similar document) filing, and the

20   address of its principal place of business; (d) when used in reference to a document, state the

21   document, litigation number or Bates number, if applicable, otherwise the number of pages and

22   the nature of the document (e.g., letter, memorandum, etc.), its title, its date, the name or names

23   of its authors or recipients, and its present location or custodian; (e) when used in reference to a
24   communication, if any part of the communication was written, identify the document or
25   documents which refer to, relate to, or evidence the communication, and, to the extent that the

26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                  FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                            1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 2                      SEATTLE, WASHINGTON 98101‐3292
                                                                           PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                          EXHIBIT 1
                                                                                                          Page 3 of 50
      Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 4 of 50




1    communication was non-written, identify the persons, participating in or witnessing the

2    communication, and state the date and substance of the communication.
3           7.      “PERSON(S)” means not only natural persons but also firms, partnerships,

4    associations, corporations, subsidiaries, divisions, departments, joint ventures, proprietorships,

5    syndicates, trusts, groups, and organizations; federal, state, or local governments or government

6    agencies, offices, bureaus, departments, or entities; other legal, business, or government entities;
7    and all subsidiaries, affiliates, divisions, departments, branches, and other units thereof or any

8    combination thereof.
9           8.      “RELATED TO” means relating to, reflecting, concerning, referring to,

10   constituting, embodying, connected to, in connection with, comprising, regarding, evidencing,

11   describing, identifying, stating, analyzing, containing information concerning, and/or in any way
12   pertaining to the subject matter of this action.

13          9.      “UNIVERSAL LIFE CHURCH” means the religious organization by that name

14   that was founded in the 1960s and is based in Modesto, California.

15          10.      “ULC,” “YOU,” or “YOUR” means the responding party (Plaintiff and Counter-

16   Defendant Universal Life Church Monastery Storehouse and Third-Party Defendant Universal
17   Life Church Monastery Storehouse, Inc.), your affiliates, your employees or agents, your

18   insurance companies, their agents, their employees, your attorneys, their agents, their employees,

19   your accountants, your investigators, and anyone else acting or purporting to act on your behalf.

20          The use of the singular or plural form of a word should not be construed to exclude any
21   information from any answer or response. The plural should, therefore, include the singular, and

22   the singular should, therefore, include the plural when necessary to prevent such exclusion.

23                           INSTRUCTIONS FOR INTERROGATORIES
24          1.      If any of these Interrogatories cannot be answered in full, you must answer to the
25   extent possible, specifying the reason for your inability to answer the remainder and stating

26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                          1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 3                    SEATTLE, WASHINGTON 98101‐3292
                                                                         PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                         EXHIBIT 1
                                                                                                         Page 4 of 50
      Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 5 of 50




 1   whatever information, knowledge, or belief you have concerning the unanswered portion.

 2
 3
                            PRELIMINARY STATEMENT AS TO RESPONSES
 4
            Each of the responses below is made solely for the purpose of this action. Each response
 5

 6   is subject to all objections as to competence, relevance, materiality, propriety and admissibility

 7   and any and all other objections or grounds that will require the exclusion of any response herein
 8   at the time of trial, all of which objections and grounds are reserved and may be interposed at the
 9
     time of trial, or prior as necessary. Plaintiff Universal Life Church Monastery Storehouse, as the
10
     responding party (“ULC Monastery”), reserves the right to make changes to these responses if it
11
     appears that omissions or errors have been made herein, further or more accurate information
12

13   becomes available and/or additional documents are discovered. The fact that ULC Monastery

14   responded to all or any part of a request is not intended and shall not be construed to be a waiver

15   of all or any part of the objection to such request.
16                       GENERAL OBJECTIONS BY ULC MONASTERY
17
            1.      ULC Monastery objects to these interrogatories and requests for production, as well
18
     as the instructions and definitions, to the extent that they purport to impose any obligation beyond
19
     those specified in the Fed.R.Civ.Pro., including Rules 26 and 33-34, and to the extent that they
20
21   request information beyond the scope of inquiry permitted by Fed.R.Civ.Pro. 26.

22          2.      ULC Monastery objects to all requests that attempt to require it to provide

23   information not within its possession or custody or control. ULC Monastery specifically objects
24
     to Definition No. 10 as inaccurate and misleading. Defendant AMM has actual knowledge that
25
     there is no entity “Universal Life Church Monastery Storehouse, Inc.,” and that fact is readily
26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                          1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 4                    SEATTLE, WASHINGTON 98101‐3292
                                                                         PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                         EXHIBIT 1
                                                                                                         Page 5 of 50
      Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 6 of 50




1    available in public records and ULC Monastery has previously advised AMM of this fact. Only

2    Plaintiff ULC Monastery is responding to these interrogatories and requests for production, and
3
     all responses hereto are by Plaintiff ULC Monastery only.
4
             3.        The absence of an objection that a request is irrelevant is not intended to be a waiver
5
     of that objection and ULC Monastery reserves the right to object on relevancy grounds at any stage
6
     of these proceedings.
7

8            4.        When ULC Monastery objects to a request, a subsequent response to the request

9    shall not constitute a waiver of the objection. Furthermore, the failure to restate a general objection
10   in response to a specific request does not waive the general objection.
11
             5.        ULC Monastery objects to each and every request to the extent the same seeks
12
     information protected by the right to privacy, the attorney-client privilege, the attorney-work
13
     product doctrine and/or any other applicable privilege or doctrine.
14

15           6.        ULC Monastery objects to the introduction, direction, and definitions in the

16   requests to the extent they are different than or inconsistent with the applicable Fed.R.Civ.Pro. or

17   Local Court Rules.
18           7.        ULC Monastery objects to the breadth of Definition No. 1. ULC Monastery is
19
     aware of Defendant AMM as an entity, and is either unaware of, or does not have sufficient
20
     knowledge and information as to, all of the entities and individuals purportedly to be included as
21
     part of the definition.
22

23           8.        ULC Monastery objects to Definition No. 8 as vague and ambiguous, and to the

24   extent it imposes undue burden to produce responsive information and documents “related to” any

25   subject matter.
26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                    FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                              1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 5                        SEATTLE, WASHINGTON 98101‐3292
                                                                             PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                             EXHIBIT 1
                                                                                                             Page 6 of 50
      Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 7 of 50




 1             9.     ULC Monastery objects to Definition No. 9 as it is unclear whether the term

 2   “UNIVERSAL LIFE CHURCH” refers only to Universal Life Church, Inc., or to any entity that
 3
     is related to, or exhibits a spiritual kinship with, the Universal Life Church originated by Kirby
 4
     Hensley. ULC Monastery uses the term “California ULC” to refer to Universal Life Church, Inc.
 5
     herein.
 6
 7
               The foregoing objections are incorporated into all responses set forth below. Subject to
 8
     and without waiving any general objections as stated above and any specific objections asserted
 9
     to particular requests, ULC Monastery provides the following responses:
10

11
12                                         INTERROGATORIES

13   INTERROGATORY NO. 1: IDENTIFY each and every statement made by AMM which YOU

14   contend is false, confusing, misleading, or deceptive and for every such statement IDENTIFY any

15   individual you contend was involved in making said statement and describe their alleged

16   involvement.

17   ANSWER:

18             Plaintiff ULC Monastery objects to this interrogatory as unduly broad, overly burdensome,

19   and not calculated to lead to the discovery of admissible evidence to the extent it requests Plaintiff

20   to “identify each and every” responsive statement “made by AMM,” regardless of such statement’s

21   relationship to Plaintiff or this litigation, or any time limitation, especially considering the unduly

22   broad definition of “AMM.” Subject to the foregoing objections, Plaintiff answers as follows

23   regarding statements related to this litigation:

24
25   The AMM-vs-ULC Website:

26             1.     “There are two major organizations when it comes to online ordination.”

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                  FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                            1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 6                      SEATTLE, WASHINGTON 98101‐3292
                                                                           PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                           EXHIBIT 1
                                                                                                           Page 7 of 50
      Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 8 of 50




 1           There are more than two organizations. These include, but are not limited to, the California

 2   ULC; Wanderlust Bay Ministries; American Fellowship Church; Church of the Latter-Day Dude;
 3   First Nation Church; Open Ministry; Christian Harvest Church; Christian Global Outreach

 4   (ministernow.org); First Nation Ministry; and Universal Life Church Seminary.
 5           2.      “There are two major organizations when it comes to online ordination, American

 6    Marriage Ministries (AMM) and the Universal Life Church Monastery (ULC Monastery).”
 7           AMM is not a major organization when it comes to online ordination.

 8           3.      “AMM and the ULC Monastery are the two most established options”
 9           AMM is not one of the two most established options for online ordinations, by any

10   reasonable metric.

11           4.      “Since AMM and the ULC Monastery are the two most established options, we’ve
12    created a side-by-side comparison to help.”

13           This statement falsely claims that AMM is presenting a side-by-side comparison between

14   AMM and ULC Monastery, when AMM actually compares itself to the California ULC, and

15   deceptively attributes acts of the California ULC to ULC Monastery, although they are separate

16   and distinct entities.
17           5.      “The Federal government recognizes AMM as a 501(c)3 tax exempt church.”

18           Defendant AMM is not a church. Its website states it is “public charitable organization.”

19    The August 27, 2015 letter purportedly from the Internal Revenue Service, posted on Defendant

20    AMM’s website, states that AMM “is a public charity.” Further, the Court of the District of

21    Columbia ruled Defendant AMM does not “subscribe to some theological doctrine or moral

22    principle.” ULC Monastery is unaware of any facts that support the statement that the “federal

23    government recognizes” Defendant AMM “as a church.”

24           6.      “The original Universal Life Church…has been in and out of the courtroom ever

25    since.”

26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                          1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 7                    SEATTLE, WASHINGTON 98101‐3292
                                                                         PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                         EXHIBIT 1
                                                                                                         Page 8 of 50
      Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 9 of 50




 1          The statement provides a hyperlink that references the California ULC, and not ULC

 2   Monastery. The statement is also preceded by the statement that it is “a side-by-side comparison”
 3   of ULC Monastery and Defendant AMM. The statement falsely attributes the allegation that the

 4   California ULC “has been in and out of the courtroom” to ULC Monastery, when the California
 5   ULC are ULC Monastery separate and distinct entities. The statement creates the false impression

 6   that ULC Monastery “has been in and out of the courtroom”.
 7          7.      All of the following statements

 8                 The Universal Life Church has had their IRS non-profit status revoked.
                   The ULC has been embroiled in fraud allegations.
 9                 The ULC has been in and out of bankruptcy.
10                 And, most importantly, marriages performed by ULC ministers have been
                    ruled invalid.
11
12          are false, misleading, deceptive and/or confusing because they equate Plaintiff ULC

13   Monastery with the California ULC. The four statements are preceded by the statement that it is

14   “a side-by-side comparison” of ULC Monastery and Defendant AMM. The statements falsely

15   attribute the alleged financial and legal troubles of the California ULC to ULC Monastery, when

16   the California ULC and ULC Monastery are separate and distinct entities, none of the four

17   statements describe circumstances or actions involving ULC Monastery, none of the four

18   statements are accurate in reference to ULC Monastery, and the hyperlinks provided are as to

19   California ULC not to ULC Monastery. Each of the four statements create the false impression

20   that ULC Monastery has had its IRS non-profit status revoked, has been involved in fraud

21   allegations, has been in and out of bankruptcy, and marriages performed by its minsters are invalid.

22          8.      “The Universal Life Church has had their IRS non-profit status revoked”

23          The statement provides a hyperlink to an opinion issued in In re Universal Life Church,

24   Inc., 123 F.3d 1294 (9th Cir. 1977). The statement is preceded by the statement that it is “a side-

25   by-side comparison” of ULC Monastery and Defendant AMM. ULC Monastery was not a party

26   to and was not otherwise involved in In re Universal Life Church, Inc. The statement falsely


     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                          1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 8                    SEATTLE, WASHINGTON 98101‐3292
                                                                         PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                         EXHIBIT 1
                                                                                                         Page 9 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 10 of 50




1    attributes the alleged IRS non-profit revocation of the California ULC to ULC Monastery, when

2    the California ULC and ULC Monastery are separate and distinct entities, and ULC Monastery
3    has not had its IRS non-profit status revoked. The statement creates the false impression that ULC

4    Monastery has had its IRS non-profit status revoked.
5           Further, the hyperlinked opinion refers to a revocation which is only for a three year period,

6    whereas the California ULC had maintained non-profit status aside from that period, as the
7    hyperlink AMM provides for the statements “The ULC has been embroiled in fraud allegations”

8    demonstrates (https://scholar.google.com/scholar case?case=6603493875619580621).                        To the
9    knowledge of ULC Monastery, the California ULC is currently recognized as a non-profit entity.

10   The statement creates the false impression that the California ULC is a for profit organization, and

11   that ULC Monastery is also for-profit organization.

12          9.      “The ULC has been embroiled in fraud allegations.”

13          The statement contains a hyperlink to an opinion issued in Lynch v. Universal Life Church,

14   Inc., 775 F.2d 576 (4th Cir. 1985). The statement is preceded by the statement that it is “a side-

15   by-side comparison” of ULC Monastery and Defendant AMM. ULC Monastery has never been

16   embroiled in fraud allegations and was not a party to, or otherwise involved in, Lynch v. Universal

17   Life Church, Inc. The statement falsely attributes the alleged fraud allegations against the

18   California ULC to ULC Monastery, when the California ULC and ULC Monastery are separate

19   and distinct entities, and ULC Monastery has not been embroiled in fraud allegations. The

20   statement creates the false impression that ULC Monastery has been embroiled in fraud

21   allegations.

22          Further, the statement references but one allegation against the California ULC, which

23   occurred in August 1981, and that claim was unsuccessful. The statement states, or at least implies

24   and suggests, there is more than one allegation or that the allegations of fraud are deep and

25   ongoing.

26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                          1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 9                    SEATTLE, WASHINGTON 98101‐3292
                                                                         PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                        EXHIBIT 1
                                                                                                       Page 10 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 11 of 50




 1          10.     “The ULC has been in and out of bankruptcy.”

 2          The statement contains a hyperlink to an opinion in In re Universal Life Church, Inc., 123

 3   F.3d 1294 (9th Cir. 1977). The statement is preceded by the statement that it is “a side-by-side

 4   comparison” of ULC Monastery and Defendant AMM. ULC Monastery has never declared
 5   bankruptcy and was not a party to, or otherwise involved in, In re Universal Life Church, Inc., 123

 6   F.3d 1294 (9th Cir. 1977). The statement falsely attributes the alleged bankruptcy of the California

 7   ULC to ULC Monastery, when the California ULC and ULC Monastery are separate and distinct

 8   entities, and ULC Monastery has not declared bankruptcy. The statement creates the false

 9   impression that ULC Monastery has declared bankruptcy not only once, but multiple times.

10          Further, the statement references but one instance of the California ULC filing for

11   bankruptcy, which occurred in November 1989. The statement states, or at least implies and
12   suggests, there is more than filing or that the California ULC has filed multiple petitions.

13          11.     “And most importantly, marriages performed by ULC ministers have been ruled

14   invalid.

15          The statement provides a hyperlink to an opinion issued in Ranieri v. Ranieri, 146

16   A.D.2d 34 (Super. Ct. N.Y. 1989). The statement is preceded by the statement that it is “a
17   side-by-side comparison” of ULC Monastery and Defendant AMM. The marriage at issue in

18   Ranieri v. Ranieri was not performed by a ULC Monastery minister. The statement creates

19   the false impression that the marriage at issue in Ranieri v. Ranieri was performed by a ULC

20   Monastery minister.

21          12.     “American Marriage Ministries is an IRS 501.c.3 Certified organization.”

22          The IRS does not “certify” an organization, and Defendant AMM has not been certified.

23   The statement, particularly when capitalizing the “C” in certified, falsely states, or at least suggests

24   and implies, AMM has both met or achieved some criteria in order to be “Certified” and that it has
25   in fact received a governmental certification, and that, in comparison to ULC Monastery, AMM

26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                  FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                            1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 10                     SEATTLE, WASHINGTON 98101‐3292
                                                                           PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                          EXHIBIT 1
                                                                                                         Page 11 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 12 of 50




 1   has received such certification while ULC Monastery has not.

 2          13.     “…talk to your local county clerk about which online churches they accept.”
 3         Defendant AMM is not a church. This statement falsely states, or at least suggests and

 4   implies, that it is. AMM’s own website states it is “public charitable organization.” The August

 5   27, 2015 letter purportedly from the Internal Revenue Service, posted on Defendant AMM’s

 6   website states that AMM “is a public charity.” Further, the Court of the District of Columbia ruled

 7   Defendant AMM does not “subscribe to some theological doctrine or moral principle.”

 8          14.     The statements:

 9                and to the best of our knowledge, the federal government does not recognize
                  the ULC Monastery as a 501c3 church.
10

11                There is only one American Marriage Ministries, and it is a Federally
                  Recognized 501c3 Charitable Organization. The legal standing of the
12                organization that issues your ordination matters, so make sure to do your
13                research!

14           The statements together falsely state, or at least suggest and imply, that the federal
15   government must recognize an organization in order that organization’s ministers to be legally
16   able to officiate a marriage or civil union; that because the ULC Monastery is not so recognized it
17   does not have legal standing and in addition its ministers may not legally officiate a wedding; that
18   because AMM is “federally recognized” it has legal standing and its ministers may legally officiate
19   a wedding; and that any visitor to the site who is contemplating becoming ordained through the
20   ULC Monastery should not do so because of the lack of “federal recognition.” Recognition by the
21   Internal Revenue Service, after the IRS’s review of an application on the IRS form series 1023, as
22   a tax-exempt organization is not a condition or pre-requisite for legal standing, and is not a
23   condition or pre-requisite for a religious organization’s ministers to be legally able to officiate a
24   marriage.
25          15.     “On the Clark County’s official list of recognized churches, AMM appears on the
26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                          1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 11                   SEATTLE, WASHINGTON 98101‐3292
                                                                         PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                        EXHIBIT 1
                                                                                                       Page 12 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 13 of 50




 1   first page.”

 2           The list by Clark County states that it is a list of “organizations Clark County [has]
 3   approved to issue the Affidavit of Authority to Solemnize Marriages as they have provided the

 4   necessary documents showing that they are a church or religious organization that is incorporated,
 5   organized or established in Nevada as required by NRS Chapter 122.” The list is not just churches,

 6   and AMM’s statement falsely states, or at least suggests and implies, it is a church and a church
 7   “recognized” by Clark County, an official governmental entity.

 8           The statement further falsely states, or at least suggests and implies, that ministers
 9   ordained by ULC Monastery may not officiate a wedding in Clark County, when NRS Chapter

10   122 expressly permits them to do so.

11          16.     “This website is run by ministers that are affiliated with American Marriage
12   Ministries.”

13          AMM admitted that it, as an entity, “created, operated, published, communicated, and used

14   in commerce” The AMM-vs-ULC Website. This statement states, or at least suggests or implies,

15   that ministers ordained by AMM, and not AMM as an entity, created, operate, publish,

16   communicate, and use in commerce the AMM-vs-ULC Website.
17          17.     “If you are wondering whether to get ordained online with another church…”

18          This statement falsely states, or at least suggests and implies, that AMM is a church. AMM

19   is not a church.

20
21   The AMM Legal Website

22          1.      “IRS 501 c3 Certified Non-Profit Ministry.”

23          AMM is not a church, and the IRS does not “certify” an organization, and Defendant AMM

24   has not been certified. The statement, particularly when coupled with the use of logo and insignia

25   of the US Treasury, states, or at least suggests and implies, (a) AMM has received a governmental

26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                              FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                        1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 12                 SEATTLE, WASHINGTON 98101‐3292
                                                                       PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                      EXHIBIT 1
                                                                                                     Page 13 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 14 of 50




 1   certification when (i) the government does not provide any such certification and (ii) AMM has

 2   not received any certification from the federal government; and (b) falsely compares AMM to
 3   ULC Monastery, with the comparison being AMM has received a certification while ULC

 4   Monastery has not.
 5          2.      “There are people who have made millions of dollars selling ordinations, and our

 6   free online ordinations are making it more difficult for them to take your money. They are behind

 7   that anonymous, and misleading website that incorrectly states that weddings ‘may not be legally

 8   valid.’”

 9          The statements refer to Plaintiff ULC Monastery, as the “they” referred to is the

10   organization “behind” the website stating that weddings “may not be legally valid.” The “may

11   not be legally valid” statement is referring to the website “americanmarriageministries.com,”

12   operated by Plaintiff ULC Monastery. So, the statement states, or at least suggests or implies,

13   that ULC Monastery sells ordinations. ULC Monastery does not sell ordinations, and Defendants

14   are aware that ULC Monastery does not sell ordinations. This statement also falsely compares

15   AMM to ULC Monastery, by falsely stating, or at least suggesting or implying, that ordination

16   from Defendant AMM is free while ordination through ULC Monastery is not.

17          Further, the statement also contains a hyperlink to an article that is about the California

18   ULC, and not ULC Monastery. The statements therefore state, if not suggest and imply, that the

19   California ULC and the ULC Monastery are one in the same, when they are separate and distinct

20   entities.

21          3.      “AMM has an established theological doctrine.”

22         AMM does not have an established theological doctrine, and is not a church. AMM’s own

23   website states it is “public charitable organization.” The August 27, 2015 letter purportedly from

24   the Internal Revenue Service, posted on Defendant AMM’s website states that AMM “is a public

25   charity.” Further, the Court of the District of Columbia ruled Defendant AMM does not “subscribe

26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                              FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                        1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 13                 SEATTLE, WASHINGTON 98101‐3292
                                                                       PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                      EXHIBIT 1
                                                                                                     Page 14 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 15 of 50




 1   to some theological doctrine or moral principle.”

 2          4.      “…states like Tennessee are targeting specific organizations, and not American
 3   Marriage Ministries.”

 4          This statement falsely or deceptively states, if not suggests and implies, that the state of
 5   Tennessee is targeting ULC Monastery. The state of Tennessee is not targeting ULC Monastery.

 6   Further, the February 6, 2015 opinion of the Tennessee Attorney General, opinion No. 15-14,
 7   refers to the California ULC and not ULC Monastery. To the extent such Opinion applies to ULC

 8   Monastery, it applies at least as equally to AMM. AMM’s statement on the website falsely states,
 9   if not suggests and implies, that its ministers are legally able to solemnize a marriage when

10   ministers of ULC Monastery cannot.

11          5.      “AMM is a federally recognized 501c(3) charitable organization, which gives it the
12   public legitimacy of IRS recognition.”

13          This statement falsely states, or at least implies and suggests, that the IRS or federal

14   government can provide to entities some level of legitimacy or legal approval; that the IRS or

15   federal government has done so for AMM, or that AMM obtained the same; that ULC Monastery

16   does not possess the same “public legitimacy”; that ordination through AMM is backed or
17   supported by the IRS or federal government; and that ordinations through ULC Monastery are not

18   and therefore may not be legal or valid.

19          6.      “With dozens of rulings against the Universal Life Church for tax fraud, denial of

20   validity of ULC ordinations, and millions of dollars in fines levied against the Universal Life

21   Church, …”

22           The California ULC and ULC Monastery are separate and distinct entities. The statements

23   falsely attribute the alleged financial and legal troubles of the California ULC to ULC Monastery,
24   when the California ULC and ULC Monastery are separate and distinct entities, none of the
25   statements regarding alleged tax fraud, denial of validity of ordinations, or millions of dollars in

26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                          1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 14                   SEATTLE, WASHINGTON 98101‐3292
                                                                         PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                        EXHIBIT 1
                                                                                                       Page 15 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 16 of 50




 1   fines involve or apply to ULC Monastery. Further, the bullet-pointed sub-statements contain

 2   hyperlinks which are as to the California ULC not to ULC Monastery. The statements create the
 3   false impression that ULC Monastery has engaged in tax fraud, had millions of dollars of fines

 4   levied against it, and marriages performed by its minsters are invalid.
 5          7.      “This website is run by ministers that are affiliated with American Marriage

 6   Ministries.”
 7          This statement falsely states, or at least suggests or implies, that AMM-ordained ministers,

 8   and not AMM as an entity, created and run the website. AMM admitted that it, as an entity,
 9   “created, operated, published, communicated, and used in commerce” The AMM-vs-ULC

10   Website.

11
12          All Defendants were involved in the all of the statements above. Defendant AMM admitted

13   it “created, operated, published, communicated, and used” the two above-referenced websites. All

14   of the Individual Defendants are governing persons of AMM; all are board members of AMM;

15   and Defendant Yoshioka testified that (1) the executive director and the board of directors of AMM

16   decide what content is displayed on the websites operated by AMM; and (2) Defendant Lewis
17   King is the current “executive director” or “executive manager” of AMM and “is primarily

18   responsible for the content” on the sites.

19          Discovery in this matter has recently begun, and ULC Monastery is conducting discovery.

20   As further facts and information becomes available, ULC Monastery may supplement this
21   response, and will supplement as required under the Fed.R.Civ.Pro.

22

23   INTERROGATORY NO. 2: For each statement identified in response to Interrogatory No. 1,
24   explain the complete factual basis for YOUR contention that the statement is false, confusing,

25   misleading, or deceptive.

26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                  FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                            1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 15                   SEATTLE, WASHINGTON 98101‐3292
                                                                         PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                         EXHIBIT 1
                                                                                                        Page 16 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 17 of 50




 1   ANSWER:

 2          See Response to Interrogatory no. 1 above.

 3

 4   INTERROGATORY NO. 3: Describe any damage or injury to YOUR business or reputation as

 5   a result of any of the statements identified in response to Interrogatory No. 1 and describe the

 6   factual basis for said injury or damage and IDENTIFY every individual with factual knowledge to

 7   support said alleged damage or injury.

 8   ANSWER:

 9          ULC Monastery objects to this interrogatory as not reasonably calculated to lead to the

10   discovery of admissible evidence, because ULC Monastery is neither alleging nor requesting

11   damages based upon injury to its reputation or alleged business, and because injury is presumed

12   as a matter of law. Without waiving and subject to all objections, ULC Monastery answers that it

13   has been injured by its effort spent investigating to determine the author and publisher of both The

14   AMM-vs.-ULC Website and The AMM Legal Website, and investigating and verifying that the

15   statements made were inaccurate, misleading, unfair, deceptive, and/or false; having to stop and

16   rectify such acts and practices and bring this action; and inconvenience.

17

18   INTERROGATORY NO. 4: IDENTIFY each PERSON with knowledge of how any of ULC’s

19   officer’s personal reputations have affected ULC’s business reputation and describe how such

20   personal reputations have affected ULC.

21   ANSWER:

22          Objection, this Interrogatory is vague and ULC Monastery is not certain what is being

23   requested. ULC Monastery further objects that this Interrogatory is not relevant to any party's

24   claim or defense, and is not proportional to the needs of the case, considering the importance of

25   the issues at stake in the action, the amount in controversy, the parties’ relative access to relevant

26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                 FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 16                    SEATTLE, WASHINGTON 98101‐3292
                                                                          PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                         EXHIBIT 1
                                                                                                        Page 17 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 18 of 50




 1   information, the parties’ resources, the importance of the discovery in resolving the issues, and

 2   whether the burden or expense of the proposed discovery outweighs its likely benefit.

 3          ULC Monastery further objects as to overbroad as to time, as no time frame is given.

 4          However, without waiving and subject to all objections, as ULC Monastery understands

 5   the Interrogatory, ULC Monastery answers that its reputation as a religious organization has not

 6   been affected by “any of ULC’s officer’s personal reputations.”

 7          Those with knowledge may include the following Officers and Directors, all of which can

 8   be contacted through counsel: Matthew Pasco; George Freeman; Bruce Taylor; Calvin Toellner;

 9   Saul Groman; Dallas Goschie; and Alexander Kostrinsky-Thomas.

10

11   INTERROGATORY NO. 5: IDENTIFY all examples of which YOU are aware in which ULC

12   was mistaken for the UNIVERSAL LIFE CHURCH and vice versa. Or in which someone was

13   confused about the relationship between ULC and the UNIVERSAL LIFE CHURCH.

14   ANSWER:

15          ULC Monastery objects to this interrogatory as vague and ambiguous to the extent it relies

16   on the vaguely-defined terms “ULC” and “UNIVERSAL LIFE CHURCH.” ULC Monastery is

17   an organization inspired by the Universal Life Church founded by Kirby Hensley, and is separate

18   and distinct from the California ULC. Without waiving and subject to all objections, ULC

19   Monastery answers that it is aware of the following instances that may demonstrate confusion

20   (intentional or otherwise) regarding the relationship between ULC Monastery, the California ULC,

21   and the Universal Life Church as a broad spiritual movement:

22              (1) Defendant AMM through The AMM-vs-ULC Website and The AMM Legal

23                 Website;

24              (2) Clark County, NV and its Clerk may have had some confusion, but ULC Monastery

25                 is unaware of any specific confusion;

26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                              FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                        1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 17                 SEATTLE, WASHINGTON 98101‐3292
                                                                       PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                      EXHIBIT 1
                                                                                                     Page 18 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 19 of 50




 1              (3) ULC Monastery has sometimes received messages or emails or calls inquiring

 2                  about the California ULC, or where, from the substance of the message, it appears
 3                  the sender may initially believe she/he is contacting the California ULC. See the

 4                  messages produced in response to this Interrogatory.
 5

 6   INTERROGATORY NO. 6: Describe the efforts taken by YOU and/or George Freeman to
 7   differentiate ULC from the UNIVERSAL LIFE CHURCH.

 8   ANSWER:

 9          Object to the inclusion of George Freeman, who is not a party to this lawsuit. ULC

10   Monastery objects to this interrogatory as vague and ambiguous to the extent it relies on the

11   vaguely-defined terms “ULC” and “UNIVERSAL LIFE CHURCH.” ULC Monastery is an entity

12   inspired by the Universal Life Church founded by Kirby Hensley, and is separate and distinct from

13   the California ULC.

14          Subject to and without all objections, ULC Monastery states on its website that while it is

15   a “direct descendant of the original Universal Life Church founded by the controversial Kirby

16   Hensley in the late 1950s,” ULC Monastery “has discarded the deceptive and illegal practices of

17   the old Modesto ULC and it has since proudly assumed the leadership mantle of that institution

18   and improved upon its design…”

19          ULC Monastery operates and publishes the content on the website at universal-life-

20   church.com to provide information about and the differentiation of the entities. In addition, when

21   receiving messages and calls where the sender or caller may initially believe she or he is contacting

22   the California ULC, ULC Monastery has stated that it is separate and distinct from the California

23   ULC. See documents in response to Interrogatory no. 5.

24
25

26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                          1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 18                   SEATTLE, WASHINGTON 98101‐3292
                                                                         PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                        EXHIBIT 1
                                                                                                       Page 19 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 20 of 50




 1   INTERROGATORY NO. 7: IDENTIFY every domain, website, or webpage owned, licensed,

 2   operated, or controlled by YOU and how long YOU have owned, licensed, operated, or controlled

 3   the domain, website, or webpage.

 4   ANSWER:

 5          ULC Monastery admits it owns the domains identified in Defendant’s Answer and

 6   Counterclaims: (1) getordained.org/training/american-marriage; (2) ulc.org/training/American-
 7
     marriage; and (3) americanmarriageministries.com. ULC Monastery further admits it posted and
 8
     controls the content on the websites at such domains.
 9
            ULC Monastery objects as to the identification of every other domain and website as not
10
     relevant to any party's claim or defense, and is not proportional to the needs of the case, considering
11
12   the importance of the issues at stake in the action, the amount in controversy, the parties’ relative

13   access to relevant information, the parties’ resources, the importance of the discovery in resolving
14   the issues, and whether the burden or expense of the proposed discovery outweighs its likely
15
     benefit.
16
17
     INTERROGATORY NO. 8: IDENTIFY all PERSONS involved in developing, drafting,
18
     approving, or publishing the content of the domains, websites, or webpages identified in response
19
     to Interrogatory No. 7, and describe each PERSON’S role and responsibilities with respect to the
20
     content of these domains, websites, or webpages.
21
     ANSWER:
22
            ULC Monastery re-asserts and incorporates herein its objections stated in the Answer to
23
     Interrogatory no. 7.
24
            Without waiving and subject to all objections, as to the websites identified in response to
25
     Interrogatory no. 7:
26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                  FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                            1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 19                     SEATTLE, WASHINGTON 98101‐3292
                                                                           PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                          EXHIBIT 1
                                                                                                         Page 20 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 21 of 50




 1               1.    Dallas Goschie – management, oversight, suggestions as to content,
                       look, and format;
 2               2.    George Freeman -- management, oversight, suggestions as to
                       content, look, and format;
 3
                 3.    Brian Wozeniak – set-up, technical aspects, and suggestions as to
 4                     content, look, and format
                 4.    Jeremy Brant – set-up, technical aspects, and suggestions as to
 5                     content, look, and format
 6   See the documents produced in response to this Interrogatory.
 7

 8   INTERROGATORY NO. 9: Describe the circumstances behind every modification to the
 9   content of the webpages available at https://getordained.org/training/american-marriage,
10   https://ulc.org/training/american-marriage,    and    https://www.americanmarriageministries.com
11   since January 1, 2009, including how often modifications were made, when modifications were
12   made, what modifications were made, and why modifications were made to the content of these
13   webpages.
14   ANSWER:
15          ULC Monastery objects to this interrogatory as overbroad as to time frame; seeking any
16   and all “modifications” for a period of time in excess of 10 years is not relevant to any party's
17   claim or defense, and is not proportional to the needs of the case, considering the importance of
18   the issues at stake in the action, the amount in controversy, the parties’ relative access to relevant
19   information, the parties’ resources, the importance of the discovery in resolving the issues, and
20   whether the burden or expense of the proposed discovery outweighs its likely benefit.
21          ULC Monastery also objects as unduly burdensome to the extent the interrogatory calls for
22   information already in the possession, custody, or control of AMM or is at least as easy for AMM
23   to obtain as ULC Monastery.
24          Without waiving and subject to the Court first ruling on all objections, ULC Monastery
25
     published content on the three web pages, but is unable to describe the circumstances behind every
26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                 FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 20                    SEATTLE, WASHINGTON 98101‐3292
                                                                          PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                         EXHIBIT 1
                                                                                                        Page 21 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 22 of 50




1    modification of such content.

2           ULC Monastery began making content available at “americanmarriageministries.com”
3
     around spring 2014. Later in that year (2014), the site stated that AMM ordinations were “legally
4
     invalid,” but in early 2015, the phrase “legally invalid” was removed, and the website stated
5
     “AMM ordinations may not be considered legally valid.” Around late spring to early summer
6
     2019, the content on the site changed to its current version.
7

8
9    INTERROGATORY NO. 10: IDENTIFY every website owned by YOU that has contained any
10   statement RELATED TO AMM, IDENTIFY every statement made RELATED TO AMM, and
11   describe the factual support for any such statement, including, but not limited to, any statement
12   that marriages performed by an AMM-licensed officiant may not be valid.
13   ANSWER:
14          ULC Monastery objects to this interrogatory as vague in its use of the term “related to.”
15   ULC Monastery objects to this interrogatory as overbroad, unduly burdensome, considering the
16   needs of the case, as to identifying in this Answer each and every statement, considering that the
17   statements are publicly available and equally accessible to the parties, and the vaguely defined
18   term “related to” and the defined term “AMM” are unduly broad.
19          Without waiving and subject to all objections, ULC Monastery identifies
20   https://www.americanmarriageministries.com/. The “americanmarriageministries” website
21   identifies and quotes the legal opinion and decision of then Senior Judge Curtis E. von Kann,
22   which is the basis of the statements on the website. The Court for the District of Columbia
23   concluded that Defendant AMM does not “subscribe to some theological doctrine or moral
24   principle,” and as such its minister was precluded under the District of Columbia statute from
25   legally officiating and solemnizing the marriage.
26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                               FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                         1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 21                  SEATTLE, WASHINGTON 98101‐3292
                                                                        PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                       EXHIBIT 1
                                                                                                      Page 22 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 23 of 50




1

2    INTERROGATORY NO. 11: IDENTIFY the date and describe the details of ULC’s first use of

3    “American marriage ministries” on its websites or in connection with its services, including the

4    identity of all PERSONS involved, why it was used, and all DOCUMENTS RELATED TO the

5    usage.

6    ANSWER:

7             ULC Monastery objects to this interrogatory as vague and ambiguous as to whether it

8    seeks information regarding use of “American marriage ministries” in the exact capitalization

9    and spacing provided and uses the vaguely defined term “related to,” as unduly broad and

10   unreasonably burdensome to the extent it seeks identification of all documents “related to”

11   identified usage, and to the extent it calls for information subject to attorney-client privilege

12   and/or work product immunity.

13            Without waiving and subject to all objections, ULC Monastery obtained control of the

14   domain americanmarriageministries.com on July 27, 2011. It believes it began hosting a website

15   on the domain around spring 2014, but is not certain when it first used the words “American

16   marriage ministries” in the content of such site.

17            Persons with some related knowledge may include Dallas Goschie, George Freeman, and

18   Brian Wozeniak. Jeremy Brant and Jeff Vogt may also have some knowledge. GoDaddy would

19   also likely have information. GoDaddy, 14455 N Hayden Rd Ste 219, Scottsdale, AZ 85260. (480)

20   505-8800.

21            Please see the documents produced in response to this Interrogatory. ULC Monastery

22   objects to identifying each and every individual document as unduly burdensome, and where the

23   parties’ relative access and resources are equal in regard to identification.

24
25

26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                  FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                            1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 22                     SEATTLE, WASHINGTON 98101‐3292
                                                                           PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                          EXHIBIT 1
                                                                                                         Page 23 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 24 of 50




 1   INTERROGATORY NO. 12: Describe any instances of which ULC, or its employees, are aware

 2   when anyone has inquired about whether there is an association or other connection between

 3   ULC’s goods or services and AMM’s goods or services.

 4   ANSWER:

 5            The only potentially responsive inquires of which ULC Monastery is aware are in the

 6   documents provided in response to this Interrogatory.

 7

 8   INTERROGATORY NO. 13: Describe any instances of which ULC or its employees are aware

 9   when anyone has inquired about whether there is an association or other connection between

10   ULC’s goods or services and the UNIVERSAL LIFE CHURCH’s goods or services.

11   ANSWER:

12            ULC Monastery objects to this interrogatory as vague and ambiguous to the extent it relies

13   on the vaguely-defined terms “ULC” and “UNIVERSAL LIFE CHURCH.” ULC Monastery is

14   an entity inspired by the Universal Life Church founded by Kirby Hensley, although it is separate

15   and distinct from the California ULC. Without waiving and subject to all objections, ULC

16   Monastery has occasionally received messages or emails or calls inquiring about the California

17   ULC, or where, from the substance of the message, it appears the sender may initially believe

18   she/he is contacting the California ULC. See the messages produced in response to Interrogatory

19   no. 5.

20
21   INTERROGATORY NO. 14: IDENTIFY the number of visitors to the webpages available at

22   https://getordained.org/training/american-marriage,     https://ulc.org/training/american-marriage,

23   and https://www.americanmarriageministries.com per month since 2009.

24   ANSWER:

25            ULC Monastery objects to this interrogatory as unduly broad and not reasonably calculated

26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                               FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                         1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 23                  SEATTLE, WASHINGTON 98101‐3292
                                                                        PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                       EXHIBIT 1
                                                                                                      Page 24 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 25 of 50




 1   to lead to the discovery of admissible evidence, and unduly burdensome to the extent it seeks trade

 2   secrets and confidential information. Without waiving and subject to all objections, please see the
 3   Google analytics reports provided in response to this Interrogatory.

 4
 5   INTERROGATORY NO. 15: IDENTIFY and describe the gross revenues, projected gross

 6   revenues, and profits of ULC and all ULC affiliates or related companies due to sales of its goods

 7   and services.

 8   ANSWER:

 9          ULC Monastery objects to this Interrogatory as not relevant to any party's claim or defense,

10   and is not proportional to the needs of the case, considering the importance of the issues at stake
11
     in the action, the amount in controversy, the parties’ relative access to relevant information, the
12
     parties’ resources, the importance of the discovery in resolving the issues, and whether the burden
13
     or expense of the proposed discovery outweighs its likely benefit, and to the extent it seeks trade
14
     secret, sensitive, proprietary or confidential information.
15

16          ULC Monastery further objects to this interrogatory as vague and ambiguous to the extent

17   it uses the vaguely-defined term “ULC” as well as “affiliates” and “related companies.”
18          ULC Monastery further objects as to overbroad as to time, as no time frame is given, and
19
     seeking such information for a period of over 13 years is equally not relevant for the same reasons
20
     stated above.
21
            Without waiving and subject to all objections, please see the Answer to Interrogatory no.
22

23   3, and the Google analytics reports provided in response to Interrogatory no. 14, which show the

24   sales, if any, derived from the webpages which Defendant AMM identifies and complains about

25   in its Answer and Counterclaims.
26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                          1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 24                    SEATTLE, WASHINGTON 98101‐3292
                                                                        PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                       EXHIBIT 1
                                                                                                      Page 25 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 26 of 50




 1

 2   INTERROGATORY NO. 16: IDENTIFY all surveys, polls, studies, research, DOCUMENTS,

 3   or COMMUNICATIONS concerning the issues of whether “American marriage ministries” is

 4   generic or descriptive, whether “American marriage ministries” is distinctive, or whether there is

 5   a likelihood of confusion between ULC’s use of “American marriage ministries” and AMM’s use

 6   of “American marriage ministries.”

 7   ANSWER:

 8          ULC Monastery objects to the extent this interrogatory seeks information covered by

 9   attorney-client privilege and/or work product immunity, seeks expert disclosure material outside

10   the scope, time, or manner set forth in Fed. R. Civ. P. 26(a)(2), local court rules, and/or the orders

11   of the court, and seeks material relevant only to matters the parties have agreed to address in a

12   related administrative matter. ULC Monastery also objects to this interrogatory as vague and

13   ambiguous as to whether it seeks information regarding use of “American marriage ministries” in

14   the exact capitalization and spacing provided. Subject to and without waiving all objections, ULC

15   Monastery is not aware of any non-privileged responsive documents concerning whether there is

16   a likelihood of confusion between ULC Monastery’s use of “American marriage ministries” and

17   AMM’s alleged use of “American marriage ministries.”

18

19   INTERROGATORY NO. 17: IDENTIFY every instance of any party other than AMM using the

20   phrase “American marriage ministries,” when such phrase was used, and describe why the phrase

21   was used, including whether that use was to act as a source identifier of goods or services.

22   ANSWER:

23          ULC Monastery also objects to this interrogatory as vague and ambiguous as to whether it

24   seeks information regarding use of “American marriage ministries” in the exact capitalization and

25   spacing provided, and to the extent it seeks information outside ULC Monastery’s possession,

26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                 FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 25                    SEATTLE, WASHINGTON 98101‐3292
                                                                          PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                         EXHIBIT 1
                                                                                                        Page 26 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 27 of 50




1    custody, or control. Without waiving and subject to all objections, with regard to ULC Monastery’s

2    use of “American marriage ministries,” see the response to Interrogatory No. 9. With regard to
3    third-party uses, please see documents provided in response.

4
5    INTERROGATORY NO. 18: IDENTIFY any and all allegations of improper or illegal conduct

6    you have threatened or communicated to any other party regarding any Defendant, and IDENTIFY

7    the third party to whom you communicated such allegation.

8    ANSWER:

9             ULC Monastery objects as to overbroad as to time as no time frame is given, and seeking

10   such information for a period of over 13 years is not relevant to any party's claim or defense, and
11
     is not proportional to the needs of the case, considering the importance of the issues at stake in the
12
     action, the amount in controversy, the parties’ relative access to relevant information, the parties’
13
     resources, the importance of the discovery in resolving the issues, and whether the burden or
14
     expense of the proposed discovery outweighs its likely benefit.
15

16            Information responsive may include the proceedings before Trademark Trial and Appeals

17   Board:

18                 1.       Universal Life Church Monastery Storehouse v. American Marriage

19     Ministries, TTAB, Cancellation no. 92069411.

20                 2.       American Marriage Ministries v. Universal Life Church Monastery

21     Storehouse, TTAB, Opposition no. 91237315.

22                 3.       Myron King, brother to Defendants Lewis King and Maurice King, was

23     getting married, which was to be officiated by an AMM minister. In promotion of that wedding

24     by an AMM minister, Defendants AMM, Maurice King, and/or Lewis King utilized an image

25     of George Freeman without permission or consent. ULC Monastery, through Mr. Freeman,

26     requested such Defendants remove the image.

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                 FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 26                    SEATTLE, WASHINGTON 98101‐3292
                                                                          PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                         EXHIBIT 1
                                                                                                        Page 27 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 28 of 50




1                     INSTRUCTIONS FOR REQUESTS FOR PRODUCTION

2           If you do not have possession, custody, or control of any documents described in any one
3    or more of the following Requests, a written statement that you do not have possession, custody,

4    or control of any such documents and the name and address of the person who does have
5    possession, custody, or control of such documents is a sufficient response to the request. However,

6    production of such documents shall be required if you or any of your agents, employees, servants,
7    or representatives have possession, custody, or control of the same. Unless the request specifically

8    directs production of the originals of the documents, delivery of an accurate, legible, and complete
9    photocopy of the documents requested to the attorney is a sufficient response to the request.

10          Documents produced shall be organized and designated to correspond to the categories in

11   the request or produced as they are kept in the usual course of business.
12          AMM further requests that:

13          If any requested document or other thing is no longer in your possession, custody, or

14   control, state whether it was lost, destroyed or otherwise disposed of and describe the

15   circumstances of such disposition;

16          If you contend that any requested document is privileged and, therefore, not subject to
17   production, identify the document in your written response by describing the document sufficiently

18   to allow AMM to move the court to compel its disclosure. The description should include, but not

19   be limited to, the following information:

20          1.      The name of the person who prepared the document;
21          2.      The name of each person to whom the document was addressed and/or distributed;

22          3.      The date of the document;

23          4.      The description of the general nature of the document;
24          5.      The specific privilege(s) which you contend applies to the document;
25          6.      The ground upon which you rely to establish the privilege as to the document.

26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                          1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 27                   SEATTLE, WASHINGTON 98101‐3292
                                                                         PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                        EXHIBIT 1
                                                                                                       Page 28 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 29 of 50




1           If you contend that any portion of any requested document is privileged and, therefore, not

2    subject to production, identify and produce any non-privileged portions for each such document.
3           If you object to the production of any document on any ground(s), such objection(s) must

4    be fully and specifically stated, including the ground(s) therefor.
5           You are to divulge all information and documents which are in your possession, custody,

6    or control or which can be ascertained upon reasonable investigation of areas within your control.
7    The knowledge of your attorney is deemed to be your knowledge so that, apart from privileged

8    matters, if your attorney has knowledge of the information sought to be elicited herein, said
9    knowledge must be incorporated into these answers even if such information is unknown to you

10   individually.

11
12                                  REQUESTS FOR PRODUCTION

13   REQUEST FOR PRODUCTION NO. 1: DOCUMENTS relied on or consulted in forming the

14   answer to any Interrogatory proffered to ULC.

15   RESPONSE:

16          To the extent this Request seeks any documents which are privileged or otherwise protected

17   material, General Objection no. 5 is specifically asserted here and incorporated herein. ULC

18   Monastery also incorporates and asserts its objections to each individual interrogatory covered by

19   this request. Without waiving and subject to the Court first ruling on all objections, any other

20   documents responsive to this Request are being produced.

21

22   REQUEST FOR PRODUCTION NO. 2: DOCUMENTS sufficient to show YOUR legal entity

23   structure and IDENTIFY all YOUR owners, directors, managers, and officers.

24   RESPONSE:

25          Documents responsive to this Request are being produced.

26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                  FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                            1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 28                     SEATTLE, WASHINGTON 98101‐3292
                                                                           PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                          EXHIBIT 1
                                                                                                         Page 29 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 30 of 50




1

2    REQUEST FOR PRODUCTION NO. 3: DOCUMENTS sufficient to show any corporate

3    entities related to YOU and to IDENTIFY all owners, directors, managers, and officers of said

4    related entities.

5    RESPONSE:

6             ULC Monastery objects as not relevant to any party's claim or defense, and is not

7    proportional to the needs of the case, considering the importance of the issues at stake in the action,

8    the amount in controversy, the parties’ relative access to relevant information, the parties’

9    resources, the importance of the discovery in resolving the issues, and whether the burden or

10   expense of the proposed discovery outweighs its likely benefit. ULC Monastery also objects to

11   this request as vague to the extent it is not clear what circumstances or characteristics would make

12   an entity sufficiently “related” to be responsive.

13            However, subject to all objections and without waiving any objection, see the documents

14   produced in response to these Requests.

15

16   REQUEST FOR PRODUCTION NO. 4: DOCUMENTS sufficient to show YOUR assets and

17   liabilities.

18   RESPONSE:

19            ULC Monastery objects to this Request as not relevant to any party's claim or defense, and

20   is not proportional to the needs of the case, considering the importance of the issues at stake in the
21
     action, the amount in controversy, the parties’ relative access to relevant information, the parties’
22
     resources, the importance of the discovery in resolving the issues, and whether the burden or
23
     expense of the proposed discovery outweighs its likely benefit.
24
              ULC Monastery further objects to this Request as overbroad as to time, as no time frame
25

26   is given, and seeking such information for a period of over 13 years is equally not relevant for the

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                  FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                            1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 29                     SEATTLE, WASHINGTON 98101‐3292
                                                                           PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                          EXHIBIT 1
                                                                                                         Page 30 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 31 of 50




 1   same reasons stated above.

 2          Without waiving and subject to objections, please see the Answer to Interrogatory no. 3,
 3
     and the Google analytics reports provided in response to Interrogatory no. 14, which show the
 4
     sales, if any, derived from the three webpages which Defendant AMM identifies and complains
 5
     about in its Answer and Counterclaims.
 6
 7
     REQUEST FOR PRODUCTION NO. 5: DOCUMENTS sufficient to show assets and liabilities
 8
     of any corporate entities related to YOU.
 9
     RESPONSE:
10
            ULC Monastery objects to this Request as not relevant to any party's claim or defense, and
11
12   is not proportional to the needs of the case, considering the importance of the issues at stake in the

13   action, the amount in controversy, the parties’ relative access to relevant information, the parties’
14   resources, the importance of the discovery in resolving the issues, and whether the burden or
15
     expense of the proposed discovery outweighs its likely benefit.
16
            ULC Monastery further objects as to overbroad as to time, as no time frame is given, and
17
     seeking such information for a period of over 13 years is equally not relevant for the same reasons
18

19   stated above.

20          ULC Monastery further objects to any Documents which are not in the possession, custody,

21   or control of ULC Monastery.
22          ULC Monastery also objects to this request as vague to the extent it is not clear what
23
     circumstances or characteristics would make an entity sufficiently “related” to be responsive.
24
            Without waiving and subject to all objections, please see the Answer to Interrogatory no.
25
     3, and the Google analytics reports provided in response to Interrogatory no. 14, which show the
26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                 FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 30                    SEATTLE, WASHINGTON 98101‐3292
                                                                          PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                         EXHIBIT 1
                                                                                                        Page 31 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 32 of 50




1    sales, if any, derived from the webpages which Defendant AMM identifies and complains about

2    in its Answer and Counterclaims.
3

4
     REQUEST FOR PRODUCTION NO. 6: DOCUMENTS RELATED TO YOUR development,
5
     drafting, or publication of, or decision to publish, the content of:
6
            * the webpage available at: https://getordained.org/training/american-marriage;
7
            * the webpage available at: https://ulc.org/training/american-marriage;
8
            * the webpage available at https://www.americanmarriageministries.com;
9
     and any other webpage containing content using the words “American marriage ministry” or
10
     “American marriage ministries.”
11
     RESPONSE:
12
            ULC Monastery objects as to the time and breadth of this Request. Seeking Documents
13
     for an indefinite period of time is not relevant to any party's claim or defense, and is not
14
     proportional to the needs of the case, considering the importance of the issues at stake in the action,
15
     the amount in controversy, the parties’ relative access to relevant information, the parties’
16
     resources, the importance of the discovery in resolving the issues, and whether the burden or
17
     expense of the proposed discovery outweighs its likely benefit.
18
            ULC Monastery further objects to use of the term “related to” as vague, and that such usage
19
     makes this request overly broad, unduly burdensome, and not reasonably calculated to lead to the
20
     discovery of admissible evidence.
21
            ULC Monastery also objects to the extent this request seeks documents covered by
22
     attorney-client privilege and/or work product immunity.
23
            Without waiving and subject to the Court first ruling on all objections, non-privileged
24
     documents responsive to this Request which ULC Monastery could locate are being produced,
25
     including those in response to Interrogatory no. 9.
26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                   FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                             1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 31                      SEATTLE, WASHINGTON 98101‐3292
                                                                            PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                           EXHIBIT 1
                                                                                                          Page 32 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 33 of 50




 1

 2   REQUEST FOR PRODUCTION NO. 7: DOCUMENTS sufficient to show the content of:

 3          * the webpage available at https://getordained.org/training/american-marriage;

 4          * the webpage available at https://ulc.org/training/american-marriage;

 5          * the webpage available at https://www.americanmarriageministries.com;

 6          * and any other webpage containing content using the words “American marriage ministry”

 7          or “American marriage ministries”;

 8   from 2009 to the present.

 9   RESPONSE:

10          ULC Monastery objects as to the time and breadth of this Request. Seeking Documents

11   for a period of time in excess of 10 years is not relevant to any party's claim or defense, and is not

12   proportional to the needs of the case, considering the importance of the issues at stake in the action,

13   the amount in controversy, the parties’ relative access to relevant information, the parties’

14   resources, the importance of the discovery in resolving the issues, and whether the burden or

15   expense of the proposed discovery outweighs its likely benefit. ULC Monastery also objects to

16   the extent this request seeks documents that are outside ULC Monastery’s possession, custody, or

17   control, and as easily available to AMM.

18          Without waiving and subject to the Court first ruling on all objections, documents

19   responsive to this Request which ULC Monastery could locate are being produced, including those

20   in response to Interrogatory no. 9.

21

22   REQUEST FOR PRODUCTION NO. 8: DOCUMENTS RELATED TO the domain

23   americanmarriageministries.com including all DOCUMENTS showing what information was

24   provided to the domain name registrar.

25   RESPONSE:

26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                  FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                            1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 32                     SEATTLE, WASHINGTON 98101‐3292
                                                                           PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                          EXHIBIT 1
                                                                                                         Page 33 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 34 of 50




1           ULC Monastery objects to this request as vague, as well as overly broad, unduly

2    burdensome, not reasonably calculated to lead to the discovery of admissible evidence, and
3    disproportional to the needs of the case, to the extent it seeks all documents “related to” to the

4    americanmarriageministries.com domain name. Subject to and without waiving these objections,
5    non-privileged Documents responsive to this Request which ULC Monastery could locate are

6    being produced, including those produced in response to Interrogatory no. 9 and Request for
7    Production no. 7.

8
9    REQUEST FOR PRODUCTION NO. 9: DOCUMENTS sufficient to show the content of the

10   domain americanmarriageministries.com from the date of YOUR acquisition of said domain to the

11   present.

12   RESPONSE:

13          ULC Monastery objects to this request as overly broad, unduly burdensome, not reasonably

14   calculated to lead to the discovery of admissible evidence, and disproportional to the needs of the

15   case to the extent it seeks documents dating back to ULC Monastery’s acquisition of the domain

16   name. Subject to and without waiving all objections, Documents responsive to this Request which

17   ULC Monastery could locate are being produced, including those produced in response to

18   Interrogatory no. 9 and Request for Production no. 7.

19

20   REQUEST FOR PRODUCTION NO. 10: DOCUMENTS RELATED TO YOUR decision to

21   acquire the domain americanmarriageministries.com.

22   RESPONSE:

23          ULC Monastery objects to this request as vague, and as overly broad, unduly burdensome,

24   not reasonably calculated to lead to the discovery of admissible evidence, and disproportional to

25   the needs of the case to the extent it seeks all documents “related to” the subject matter. Documents

26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                          1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 33                   SEATTLE, WASHINGTON 98101‐3292
                                                                         PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                        EXHIBIT 1
                                                                                                       Page 34 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 35 of 50




 1   responsive to this Request which ULC Monastery could locate are being produced, including those

 2   produced in response to Interrogatory no. 9 and Request for Production no. 7.
 3

 4   REQUEST FOR PRODUCTION NO. 11: DOCUMENTS RELATED TO YOUR knowledge
 5   of the prior ownership of the domain americanmarriageministries.com.

 6   RESPONSE:

 7             ULC Monastery objects to this request as vague, and as overly broad, unduly burdensome,

 8   not reasonably calculated to lead to the discovery of admissible evidence, and disproportional to

 9   the needs of the case to the extent it seeks all documents “related to” the subject matter, and vague

10   with regard to use of the term “ownership.” Without waiving and subject to all objections,

11   Documents responsive to this Request which ULC Monastery could locate are being produced,

12   including those produced in response to Interrogatory no. 9, and Requests for Production nos. 7

13   and 30.

14

15   REQUEST FOR PRODUCTION NO. 12: DOCUMENTS RELATED TO YOUR use of the

16   phrase “American marriage ministries.”

17   RESPONSE:

18             ULC Monastery objects to this request as vague, and as overly broad, unduly burdensome,

19   not reasonably calculated to lead to the discovery of admissible evidence, and disproportional to

20   the needs of the case, to the extent it seeks all documents “related to” the subject matter, and vague

21   to the extent it is not clear whether it covers only the specified capitalization, spacing, and format

22   of “American marriage ministries.” ULC Monastery further objects to the extent this request seeks

23   documents covered by attorney-client privilege and/or work product immunity. Subject to and

24   without waiving the foregoing objections, non-privileged documents responsive to this Request

25   which ULC Monastery could locate are being produced, which may include those produced in

26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                 FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 34                    SEATTLE, WASHINGTON 98101‐3292
                                                                          PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                         EXHIBIT 1
                                                                                                        Page 35 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 36 of 50




 1   response to Interrogatory no. 9, and Requests for Production nos. 7 and 30.

 2
 3   REQUEST FOR PRODUCTION NO. 13: DOCUMENTS RELATED TO any use of the phrase

 4   “American marriage ministries” by a party other than AMM and YOU.

 5   RESPONSE:

 6          ULC Monastery objects to this request as vague, and as overly broad, unduly burdensome,

 7   not reasonably calculated to lead to the discovery of admissible evidence, and disproportional to

 8   the needs of the case, to the extent it seeks all documents “related to” the subject matter, and vague

 9   to the extent it is not clear whether it covers only the specified capitalization, spacing, and format

10   of “American marriage ministries.”       Subject to and without waiving the foregoing objections,

11   non-privileged responsive documents are being produced.

12

13   REQUEST FOR PRODUCTION NO. 14: DOCUMENTS sufficient to show the number of

14   visitors to the webpages available at https://getordained.org/training/american-marriage,

15   https://ulc.org/training/american-marriage, and https://www.americanmarriageministries.com, the

16   average time each visitor spends on the webpage in question, the call-to-action click-through rate,

17   and the conversion rate.

18   RESPONSE:

19          Please see the Google analytics reports produced in response to Interrogatory no. 14.

20
21   REQUEST FOR PRODUCTION NO. 15: DOCUMENTS sufficient to show YOUR

22   relationship, if any, with any other organization or entity bearing the name “Universal Life

23   Church” or “ULC” as all or part of its name.

24   RESPONSE:

25          Please see the documents produced in response to these Requests.

26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                 FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 35                    SEATTLE, WASHINGTON 98101‐3292
                                                                          PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                         EXHIBIT 1
                                                                                                        Page 36 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 37 of 50




1

2    REQUEST FOR PRODUCTION NO. 16: DOCUMENTS RELATED TO AMM or any board
3    member or employee of AMM.

4    RESPONSE:

5           ULC Monastery objects to this request as vague, and as overly broad, unduly burdensome,

6    not reasonably calculated to lead to the discovery of admissible evidence, and disproportional to

7    the needs of the case to the extent it seeks all documents “related to” the broadly defined term

8    “AMM,” and encompasses documents protected by the work product doctrine and attorney-client

9    privilege. ULC Monastery and AMM are parties to two proceedings before the Trademark Trial

10   and Appeals Board in addition to this case.

11          However, without waving and subject to all objections, please see the documents produced

12   in response to these Requests, including those in response to Request for Production no. 30.

13

14   REQUEST FOR PRODUCTION NO. 17: DOCUMENTS RELATED TO any analysis of

15   competition between YOU and AMM.

16   RESPONSE:

17          ULC Monastery objects to this request as vague, and as overly broad, unduly burdensome,

18   not reasonably calculated to lead to the discovery of admissible evidence, and disproportional to

19   the needs of the case, to the extent it seeks all documents “related to” the subject matter.              ULC

20   Monastery is unaware of any specific, non-privileged, responsive documents, however the

21   documents produced in response to these requests may be responsive.

22

23   REQUEST FOR PRODUCTION NO. 18: DOCUMENTS RELATED TO any analysis of

24   competition in YOUR industry or the online ordination industry.

25   RESPONSE:

26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                          1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 36                   SEATTLE, WASHINGTON 98101‐3292
                                                                         PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                        EXHIBIT 1
                                                                                                       Page 37 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 38 of 50




1           ULC Monastery objects to this request as vague, and as overly broad, unduly burdensome,

2    not reasonably calculated to lead to the discovery of admissible evidence, and disproportional to
3    the needs of the case, to the extent it seeks all documents “related to” the subject matter. Without

4    waiving and subject to all objections, any non-privileged responsive documents are being produced
5    in response to these Requests.

6
7    REQUEST FOR PRODUCTION NO. 19: DOCUMENTS RELATED TO any analysis of

8    YOUR reputation in YOUR industry.

9    RESPONSE:

10          ULC Monastery objects to this request as vague, and as overly broad, unduly burdensome,

11   not reasonably calculated to lead to the discovery of admissible evidence, and disproportional to

12   the needs of the case, to the extent it seeks all documents “related to” the subject matter.” Without

13   waiving such objections, any responsive documents are being produced in response to these

14   Requests.

15

16   REQUEST FOR PRODUCTION NO. 20: DOCUMENTS RELATED TO marriage laws in the

17   District of Columbia.

18   RESPONSE:

19          ULC Monastery objects to this request as vague, and as overly broad, unduly burdensome,

20   not reasonably calculated to lead to the discovery of admissible evidence, and disproportional to

21   the needs of the case, to the extent it seeks all documents “related to” the subject matter, and to the

22   extent it seeks documents as easily available to AMM. ULC Monastery further objects to the

23   extent this request seeks documents covered by attorney-client privilege and/or work product

24   immunity.    Without waiving and subject to all objections, any non-privileged responsive

25   documents are being produced in response to these Requests.

26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                  FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                            1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 37                     SEATTLE, WASHINGTON 98101‐3292
                                                                           PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                          EXHIBIT 1
                                                                                                         Page 38 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 39 of 50




1

2    REQUEST FOR PRODUCTION NO. 21: DOCUMENTS RELATED TO YOUR reputation in
3    the industry and to the public at large.

4    RESPONSE:

5           ULC Monastery objects to this request as vague, and as overly broad, unduly

6    burdensome, not reasonably calculated to lead to the discovery of admissible evidence, and
7
     disproportional to the needs of the case, to the extent it seeks all documents “related to” the
8
     subject matter. Without waiving and subject to all objections, any responsive documents are
9
     being produced in response to these Requests.
10

11
12   REQUEST FOR PRODUCTION NO. 22: DOCUMENTS RELATED TO YOUR relationship

13   with George Freeman.

14   RESPONSE:

15          ULC Monastery objects to this Request as vague in its use of the term “related to,” and not

16   relevant to any party's claim or defense, and not proportional to the needs of the case, considering

17   the importance of the issues at stake in the action, the amount in controversy, the parties’ relative

18   access to relevant information, the parties’ resources, the importance of the discovery in resolving

19   the issues, and whether the burden or expense of the proposed discovery outweighs its likely

20   benefit. Moreover, Mr. Freeman is not a party, and no claims are asserted as against him. ULC

21   Monastery also objects to the extent this request seeks documents covered by attorney-client

22   privilege and/or work product immunity.

23
24   REQUEST FOR PRODUCTION NO. 23: DOCUMENTS showing the relationship between all

25   businesses ever operated by George Freeman and the Universal Life Church.

26   RESPONSE:

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                 FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 38                    SEATTLE, WASHINGTON 98101‐3292
                                                                          PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                         EXHIBIT 1
                                                                                                        Page 39 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 40 of 50




1           ULC Monastery objects to this Request as overly broad, unduly burdensome, not relevant

2    to any party's claim or defense, and not proportional to the needs of the case, considering the

3    importance of the issues at stake in the action, the amount in controversy, the parties’ relative

4    access to relevant information, the parties’ resources, the importance of the discovery in resolving

5    the issues, and whether the burden or expense of the proposed discovery outweighs its likely

6    benefit. Moreover, Mr. Freeman is not a party, and no claims are asserted as against him. ULC

7    Monastery also objects to this request as vague and ambiguous in its use of “Universal Life

8    Church.”

9

10   REQUEST FOR PRODUCTION NO. 24: DOCUMENTS showing when and why George

11   Freeman’s relationship with the Universal Life Church ended.

12   RESPONSE:

13          ULC Monastery objects to this Request as not relevant to any party's claim or defense, and

14   is not proportional to the needs of the case, considering the importance of the issues at stake in the

15   action, the amount in controversy, the parties’ relative access to relevant information, the parties’

16   resources, the importance of the discovery in resolving the issues, and whether the burden or

17   expense of the proposed discovery outweighs its likely benefit. Moreover, Mr. Freeman is not a

18   party, and no claims are asserted as against him. ULC Monastery also objects to this request as

19   vague and ambiguous in its use of “Universal Life Church.”

20
21   REQUEST FOR PRODUCTION NO. 25: DOCUMENTS RELATED TO the criminal history

22   of George Freeman or YOUR knowledge of said criminal history.

23   RESPONSE:

24          ULC Monastery objects to this Request as not relevant to any party's claim or defense, and

25   is not proportional to the needs of the case, considering the importance of the issues at stake in the

26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                 FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 39                    SEATTLE, WASHINGTON 98101‐3292
                                                                          PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                         EXHIBIT 1
                                                                                                        Page 40 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 41 of 50




1    action, the amount in controversy, the parties’ relative access to relevant information, the parties’

2    resources, the importance of the discovery in resolving the issues, and whether the burden or

3    expense of the proposed discovery outweighs its likely benefit. Moreover, Mr. Freeman is not a

4    party, and no claims are asserted as against him. ULC Monastery also objects to this request as

5    vague and overly broad in its use of “related to.”

6           In addition, this Request is not calculated to lead to the discovery of admissible evidence,

7    as FRE 609 and 403-404 generally preclude evidence of a crime (and none on behalf of Mr.

8    Freeman is implied or admitted).

9

10   REQUEST FOR PRODUCTION NO. 26: DOCUMENTS RELATED TO YOUR relationship

11   to the former business establishment named “The Monastery.”

12   RESPONSE:

13          ULC Monastery objects to this Request as not relevant to any party's claim or defense, and

14   is not proportional to the needs of the case, considering the importance of the issues at stake in the

15   action, the amount in controversy, the parties’ relative access to relevant information, the parties’

16   resources, the importance of the discovery in resolving the issues, and whether the burden or

17   expense of the proposed discovery outweighs its likely benefit. Moreover, any other business or

18   entity is not a party to this action, and no claims are brought by or against any other business or

19   entity. ULC Monastery also objects to this request as vague and overly broad in its use of “related

20   to” and “the former business establishment named ‘The Monastery.’” ULC Monastery also objects

21   to the extent this request seeks documents covered by attorney-client privilege or work product

22   immunity.

23
24   REQUEST FOR PRODUCTION NO. 27: DOCUMENTS RELATED TO criminal or civil

25   violations related to the former business establishment named “The Monastery” or YOUR

26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                 FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 40                    SEATTLE, WASHINGTON 98101‐3292
                                                                          PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                         EXHIBIT 1
                                                                                                        Page 41 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 42 of 50




1    knowledge of the same.

2    RESPONSE:
3           ULC Monastery objects to this Request as not relevant to any party's claim or defense, and

4    is not proportional to the needs of the case, considering the importance of the issues at stake in the

5    action, the amount in controversy, the parties’ relative access to relevant information, the parties’

6    resources, the importance of the discovery in resolving the issues, and whether the burden or

7    expense of the proposed discovery outweighs its likely benefit.

8           In addition, this Request is not calculated to lead to the discovery of admissible evidence,

9    as FRE 609 and 403-404 generally preclude evidence of a crime (and none on behalf of any

10   business or entity is implied or admitted).

11          ULC Monastery also objects to this request as vague and overly broad in its use of “related

12   to” and “the former business establishment named ‘The Monastery.’” ULC Monastery also objects

13   to the extent this request seeks documents covered by attorney-client privilege or work product

14   immunity.

15

16   REQUEST FOR PRODUCTION NO. 28: DOCUMENTS RELATED TO any criminal or civil

17   violations alleged against YOU.

18   RESPONSE:

19          ULC Monastery objects to the definition of “YOU” as the inclusion of any person or entity

20   other than Plaintiff ULC Monastery is overbroad, not relevant to any party's claim or defense, and

21   is not proportional to the needs of the case, considering the importance of the issues at stake in the

22   action, the amount in controversy, the parties’ relative access to relevant information, the parties’

23   resources, the importance of the discovery in resolving the issues, and whether the burden or

24   expense of the proposed discovery outweighs its likely benefit.

25          In addition, this Request is not calculated to lead to the discovery of admissible evidence,

26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                 FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 41                    SEATTLE, WASHINGTON 98101‐3292
                                                                          PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                         EXHIBIT 1
                                                                                                        Page 42 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 43 of 50




1    as FRE 609 and 403-404 generally preclude evidence of a crime (and none by ULC Monastery is

2    implied or admitted).

3           ULC Monastery also objects to this request as vague and overly broad in its use of “related

4    to.” ULC Monastery also objects to the extent this request seeks documents covered by attorney-

5    client privilege or work product immunity.

6           Without waiving such objections, non-privileged documents showing any criminal or civil

7    violations alleged against Plaintiff ULC Monastery, if any, within the possession, custody or

8    control of Plaintiff are being produced.

9

10   REQUEST FOR PRODUCTION NO. 29: DOCUMENTS sufficient to show all legal action

11   including lawsuits, letters, or any correspondence taken by YOU against any competitor other than

12   AMM.

13   RESPONSE:

14          ULC Monastery objects to this Request as not relevant to any party's claim or defense, and

15   is not proportional to the needs of the case, considering the importance of the issues at stake in the

16   action, the amount in controversy, the parties’ relative access to relevant information, the parties’

17   resources, the importance of the discovery in resolving the issues, and whether the burden or

18   expense of the proposed discovery outweighs its likely benefit.

19          ULC Monastery also objects to this request as vague and and ambiguous in its use of

20   “competitor.” ULC Monastery also objects to the extent this request seeks documents covered by

21   attorney-client privilege or work product immunity.

22          However, without waiving and subject to all objections, the actions and proceedings to

23   which ULC Monastery has been a party are listed in the Response to Request for Production no.

24   33.

25

26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                 FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 42                    SEATTLE, WASHINGTON 98101‐3292
                                                                          PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                         EXHIBIT 1
                                                                                                        Page 43 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 44 of 50




 1   REQUEST FOR PRODUCTION NO. 30: DOCUMENTS RELATED TO the relationship

 2   between YOU and any Defendant, including, but not limited to, Defendants Maurice King, Lewis

 3   King, Glen Yoshioka, and Dylan Wall including, but not limited to, any contracts and/or

 4   agreements.

 5   RESPONSE:

 6          ULC Monastery objects to this request as vague and overly broad, unduly burdensome, and

 7   not reasonably calculated to lead to the discovery of admissible evidence, in its use of “related to.”

 8   Without waiving and subject objections, please see the documents produced in response to this

 9   Request.

10

11   REQUEST FOR PRODUCTION NO. 31: DOCUMENTS sufficient to show the domain names

12   owned by YOU including the entities and/or servers to whom they are registered.

13   RESPONSE:

14          ULC Monastery objects to this Request as not relevant to any party's claim or defense, and

15   is not proportional to the needs of the case, considering the importance of the issues at stake in the

16   action, the amount in controversy, the parties’ relative access to relevant information, the parties’

17   resources, the importance of the discovery in resolving the issues, and whether the burden or

18   expense of the proposed discovery outweighs its likely benefit.

19          ULC Monastery also objects to this request as vague and ambiguous in its use of “owned”

20   and “servers to whom they are registered.”

21          Without waiving and subject to all objections, documents responsive to the domain names

22   identified and complained about in Defendant AMM’s Answer and Counterclaim are being

23   produced.

24
25

26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                 FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 43                    SEATTLE, WASHINGTON 98101‐3292
                                                                          PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                         EXHIBIT 1
                                                                                                        Page 44 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 45 of 50




 1   REQUEST FOR PRODUCTION NO. 32: DOCUMENTS consisting of cease-and-desist letters

 2   and/or demands either sent or received by YOU.

 3   RESPONSE:

 4          ULC Monastery objects to this request as vague and ambiguous in its use of “cease-and-

 5   desist letters” and “demands.” ULC Monastery also objects to this request as overly broad and not

 6   likely to lead to the discovery of admissible evidence to the extent it is unlimited regarding the

 7   nature of demands being made.         Without waving and subject to all objections, responsive

 8   documents consisting of letters asserting legal demands in the realm of copyright, Lanham Act,

 9   trademark, and defamation claims are being produced in response to these requests.

10

11   REQUEST FOR PRODUCTION NO. 33: DOCUMENTS identifying any legal dispute to which

12   YOU have been a party.

13   RESPONSE:

14          ULC Monastery objects to this Request as not relevant to any party's claim or defense, and

15   is not proportional to the needs of the case, considering the importance of the issues at stake in the

16   action, the amount in controversy, the parties’ relative access to relevant information, the parties’

17   resources, the importance of the discovery in resolving the issues, and whether the burden or

18   expense of the proposed discovery outweighs its likely benefit.

19          Without waiving and subject to objections, ULC Monastery has been a party to the

20   following legal actions:

21                4.        Universal Life Church Monastery Storehouse, et. ano. v. Michael Cauley,

22     W.D. of WA, No. 2:13-CV-00592.

23                5.        The Universal Church., Inc. v. Universal Life Church/ULC Monastery, et.

24     al., S.D. of NY., no. 14-CV-5213.

25                6.        Universal Life Church v. Rodney Krafka and RLK, LLC, King County

26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                 FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 44                    SEATTLE, WASHINGTON 98101‐3292
                                                                          PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                         EXHIBIT 1
                                                                                                        Page 45 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 46 of 50




1      Superior Court, no. 17-2-16669-3 SEA / 18-2-11275-3 SEA.

2                 7.        Universal Life Church Monastery Storehouse, et. al. v. Wayne Nabors, et.

3      al., M.D. of TN, case no. 2:19-cv-00049.

4                 8.        Universal Life Church Monastery Storehouse v. American Marriage

5      Ministries, TTAB, Cancellation no. 92069411.

6                 9.        American Marriage Ministries v. Universal Life Church Monastery

7      Storehouse, TTAB, Opposition no. 91237315.

8                 10.       Universal Life Church Monastery Storehouse v. Clark County, et. al., US

9      Dist. Ct. of Nevada, 2:18-cv-020999 RFB.

10                11.       Universal Life Church Monastery Storehouse v. Amy Long / Quest

11     Ministries of the Universal Life Church, et. al., FA1501001602375 (Nat. Arb. Forum)

12                12.       The Universal Church, Inc. v. Universal Life Church Monastery

13     Storehouse, Opposition No. 91225430 (TTAB)

14

15   REQUEST FOR PRODUCTION NO. 34: DOCUMENTS demonstrating the current number of

16   users ordained by YOU.

17   RESPONSE:

18          ULC Monastery objects to this Request as not relevant to any party's claim or defense, and

19   is not proportional to the needs of the case, considering the importance of the issues at stake in the
20
     action, the amount in controversy, the parties’ relative access to relevant information, the parties’
21
     resources, the importance of the discovery in resolving the issues, and whether the burden or
22
     expense of the proposed discovery outweighs its likely benefit.
23
24
     REQUEST FOR PRODUCTION NO. 35: DOCUMENTS demonstrating YOUR non-profit
25
     status including the history thereof.
26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                 FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 45                    SEATTLE, WASHINGTON 98101‐3292
                                                                          PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                         EXHIBIT 1
                                                                                                        Page 46 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 47 of 50




1    RESPONSE:

2           ULC Monastery objects to this Request as not relevant to any party's claim or defense, and

3    is not proportional to the needs of the case, considering the importance of the issues at stake in the

4    action, the amount in controversy, the parties’ relative access to relevant information, the parties’

5    resources, the importance of the discovery in resolving the issues, and whether the burden or

6    expense of the proposed discovery outweighs its likely benefit.

7

8    REQUEST FOR PRODUCTION NO. 36: DOCUMENTS demonstrating any trademark

9    application filed by YOU or on YOUR behalf, successful or otherwise.

10   RESPONSE:

11          ULC Monastery objects to this Request as not relevant to any party's claim or defense, and

12   is not proportional to the needs of the case, considering the importance of the issues at stake in the

13   action, the amount in controversy, the parties’ relative access to relevant information, the parties’

14   resources, the importance of the discovery in resolving the issues, and whether the burden or

15   expense of the proposed discovery outweighs its likely benefit, especially given that such

16   documents are equally available to AMM.

17          However, without waiving and subject to all objections, any responsive documents are

18   being produced in response to these requests.

19

20   REQUEST FOR PRODUCTION NO. 37: DOCUMENTS identifying any challenge or legal

21   action in which the solemnization of marriage by a minister ordained by YOU is or has been in

22   question.

23   RESPONSE:

24          ULC Monastery objects to this request as vague in its use of “been in question.” Any

25   responsive documents are being produced in response to these requests.

26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                 FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 46                    SEATTLE, WASHINGTON 98101‐3292
                                                                          PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                         EXHIBIT 1
                                                                                                        Page 47 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 48 of 50




1

2    REQUEST FOR PRODUCTION NO. 38: DOCUMENTS demonstrating any analysis or
3    conclusion by YOU as to locations where ordination by YOU is recognized and/or valid.

4    RESPONSE:

5           ULC Monastery objects to the extent this request seeks documents covered by attorney-

6    client privilege and/or work product doctrine. Any non-privileged responsive documents are being

7    produced in response to these requests.

8
9    REQUEST FOR PRODUCTION NO. 39: DOCUMENTS demonstrating any analysis or

10   conclusion by third parties as to locations where ordination by YOU is recognized and/or valid.

11   RESPONSE:

12          Any non-privileged or non-protected responsive documents are being produced in response

13   to these requests.

14

15   REQUEST FOR PRODUCTION NO. 40: DOCUMENTS demonstrating that YOU contend that

16   any statements made by AMM (including, but not limited to, those referenced in Paragraphs 39

17   and 57 of YOUR Complaint) are false.

18   RESPONSE:

19          ULC Monastery objects to this request as vague and ambiguous, and ULC Monastery is

20   not clear what is being requested. As best ULC Monastery understands this Request, please see

21   the documents produced in response to these discovery requests. In addition, discovery has just

22   begun and is continuing. ULC Monastery reserves the right to supplement its response to this

23   Request in accordance with the Fed.R.Civ.Pro.

24
25   REQUEST FOR PRODUCTION NO. 41: DOCUMENTS identifying any individuals YOU

26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                              FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                        1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 47                 SEATTLE, WASHINGTON 98101‐3292
                                                                       PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                      EXHIBIT 1
                                                                                                     Page 48 of 50
     Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 49 of 50




1    contend have been deceived or confused by statements allegedly made by AMM.

2    RESPONSE:
3           Any responsive documents are being produced in response to these requests.

4
5    REQUEST FOR PRODUCTION NO. 42: DOCUMENTS YOU contend demonstrate any loss

6    of income.

7    RESPONSE:

8           ULC Monastery objects to this Request as not relevant to any party's claim or defense, and

9    is not proportional to the needs of the case, considering the importance of the issues at stake in the

10   action, the amount in controversy, the parties’ relative access to relevant information, the parties’

11   resources, the importance of the discovery in resolving the issues, and whether the burden or

12   expense of the proposed discovery outweighs its likely benefit, because ULC Monastery is not

13   requesting damages based upon loss of income, and because injury is presumed as a matter of law.

14

15   REQUEST FOR PRODUCTION NO. 43: DOCUMENTS evidencing any damages to which

16   YOU claim YOU are entitled.
17
     RESPONSE:
18
            Any responsive documents are being produced in response to these requests.
19

20
21

22

23
24
25

26

     AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                 FOSTER PEPPER PLLC
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
     DOCUMENTS - WITH PLAINTIFF’S RESPONSES THERETO - 48                    SEATTLE, WASHINGTON 98101‐3292
                                                                          PHONE (206) 447‐4400 FAX (206) 447‐9700




                                                                                                         EXHIBIT 1
                                                                                                        Page 49 of 50
Case 2:19-cv-00301-RAJ Document 54-1 Filed 03/12/20 Page 50 of 50




                                                           EXHIBIT 1
                                                          Page 50 of 50
